DETAILED ACTION
Election/Restriction
Claims 1–20 are generic to the following disclosed genera of patentably distinct species:
GENUS S: samples
1.	a sample from a pregnant female subject (p. 4, l. 20)
2.	a sample from a subject with a cell proliferative condition (p. 4, l. 26)
GENUS AC: A counts (p. 7, ll. 4–14)
1.	total reads
2.	fraction of total reads
3.	total reads filtered by a feature
4.	fraction of total reads filtered by a feature
5.	total reads weighted by a feature
6.	fraction of total reads weighted by a feature
7.	count of reads that match polynucleotides in a dictionary or listing
8.	fraction of reads that match polynucleotides in a dictionary or listing
9.	count of reads that match polynucleotides in a dictionary or listing, filtered by a feature
10.	fraction of reads that match polynucleotides in a dictionary or listing, filtered by a feature
11.	count of reads that match polynucleotides in a dictionary or listing, weighted by a feature
12.	fraction of reads that match polynucleotides in a dictionary or listing, weighted by a feature
13.	count of reads aligned to a reference genome
14.	fraction of reads aligned to a reference genome
15.	normalized counts
GENUS BC: B counts (p. 7, l. 19 – p. 8, l. 1)
1.	total reads
2.	fraction of total reads
3.	total reads filtered by a feature
4.	fraction of total reads filtered by a feature
5.	total reads weighted by a feature
6.	fraction of total reads weighted by a feature
7.	count of reads that match polynucleotides in a dictionary or listing
8.	fraction of reads that match polynucleotides in a dictionary or listing
9.	count of reads that match polynucleotides in a dictionary or listing, filtered by a feature
10.	fraction of reads that match polynucleotides in a dictionary or listing, filtered by a feature
11.	count of reads that match polynucleotides in a dictionary or listing, weighted by a feature
12.	fraction of reads that match polynucleotides in a dictionary or listing, weighted by a feature
13.	normalized counts
GENUS F: features (p. 7, l. 10)
1.	quality control metrics or read quality
2.	base content
The species within each genus are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because the individual species have acquired a separate status in the art and require different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631